Citation Nr: 1642528	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether a timely substantive appeal regarding a March 2004 rating decision was filed.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a dental disability for compensation purposes.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of ganglion cyst removal of the left foot.   



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1980 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama and a November 2006 rating decision issued by the VA RO in St. Petersburg, Florida.  Jurisdiction is now with the VA RO in Montgomery, Alabama.

In June 2014, the Veteran requested a hearing before the Board.  The hearing was scheduled for June 2015, but the Veteran did not appear.  The Veteran later stated that she wanted another opportunity to present at a hearing, however, in August 2016 she withdrew her hearing request.  As such, the Veteran's hearing request is deemed withdrawn.  

The Veteran was previously represented by The American Legion.  In an August 2016 statement, the Veteran indicated she did not desire representation but intended to proceed pro se.  

In an August 2016 statement the Veteran indicated she would submit additional evidence in support of her claim by September 15, 2016.  To date, no additional evidence has been presented.  As the Board has allowed the Veteran the opportunity to submit new evidence and has provided her with more than her requested time frame of 30 days to do so, and no evidence has been submitted, the Board finds there is no prejudice in proceeding with the decision/remand below.  

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

At the February 2014 decision review officer hearing, the Veteran raised the issue of entitlement to service connection for dental treatment purposes.  The claim has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a disability rating in excess of 10 percent for residuals of ganglion cyst removal of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2004 and September 2005 statements were not filed within the time limit for filing the substantive appeal, and the Veteran did not request an extension of time.  

2.  In a March 2004 rating decision, the RO denied the claim of entitlement to service connection for a dental disability for compensation purposes; the Veteran did not perfect an appeal of the decision or submit any pertinent evidence within the appeal period.  

3.  Evidence received subsequent to the expiration of the appeal period includes evidence that is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental disability for compensation purposes and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal regarding the March 2004 rating decision. 38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109 (b), 20.200, 20.302, 20.303, 20.305 (2016).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a dental disability for compensation purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2016).

As for the issue concerning the timeliness of her substantive appeal, the facts are not in dispute, and resolution of the claim is wholly dependent on statutory interpretation.  Therefore, the notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Timeliness of the Veteran's Substantive Appeal

The Veteran contended that her statements received on November 17, 2004 and September 6, 2005 constituted timely substantive appeals of the March 2004 rating decision.  

The Board may address questions pertaining to jurisdictional authority, including whether a substantive appeal was timely at any stage of the proceedings.  38 C.F.R. § 20.101(2016).  VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2016).

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case (SOC) to the Veteran, or within the remainder of the one year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302 (b)(1)(2016).  When computing the time limit for filing, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed, but if a postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305 (2016).  Saturdays, Sundays, and legal holidays are excluded when calculating the five day period.  Exceptions to the general rule include when a Veteran submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a Supplemental Statement of the Case (SSOC), then the time to submit a Substantive Appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the one year appeal period.  38 C.F.R. § 20.302 (b)(2)(2016).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2016). 

The RO issued a rating decision in March 2004, denying entitlement to service connection for a dental disability for compensation purposes and granting entitlement to service connection for residuals of ganglion cyst removal.  A noncompensable disability rating was assigned effective June 26, 2003.  Thereafter the Veteran submitted a timely notice of disagreement in July 2004.  In November 2004, the Veteran submitted a statement requesting a decision review officer to review her case.  A SOC was issued on June 21, 2005.  The notification letter attached to the SOC included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.

On September 6, 2005, VA received a statement from the Veteran which indicated that she wanted to continue her appeal.  In November 2005, the RO notified the Veteran that her statement would be considered a claim to reopen.  Thereafter, the Veteran indicated that her November 2004 statement qualified as a substantive appeal.  In a March 2006 letter decision, the RO concluded that the Veteran's November 2004 statement did not qualify as a substantive appeal of the June 2005 SOC.  In April 2006, the Veteran disagreed with the RO's decision.  

The Veteran's November 2004 statement did not qualify as a timely filed substantive appeal because it was not filed within the sixty day period following the issuance of the SOC, rather, it was filed months before the SOC was issued.  As to the September 2005 statement, it was received after the time limit for filing a substantive appeal, which in this case was no later than August 22, 2005.  Although the statement received in September 2005 was dated July 20, 2005, it was date-stamped as being received by the VA on September 6, 2005.  A postmark date was not of record.  Therefore, excluding weekends and legal holidays, the presumed postmark date was August 29, 2004, five days before the statement was received by the VA.  As such, the Board concludes that the Veteran's November 2004 and September 2005 statements did not qualify as timely filed substantive appeals.  

New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In June 2003 the Veteran submitted a claim for entitlement to service connection for a dental disability.  In a March 2004 rating decision, the RO denied service connection for a dental disability for compensation purposes.  The Veteran was notified of the decision in a March 2004 letter, and filed a timely notice of disagreement.  A SOC was issued in June 2005, but the Veteran did not file a timely substantive appeal.  

The RO initially denied service connection because the Veteran did not have a compensable dental disability under 38 C.F.R. § 4.150.  38 C.F.R. § 3.381 (2016).  

The pertinent evidence of record in March 2004 consisted of the Veteran's service treatment records and a November 2003 VA examination.  The November 2003 examiner found that the Veteran had a small chip in tooth number eight which was restored with a tooth colored composite resin.  The examiner determined that the restoration appeared satisfactory, but there was a slight stained and discolored appearance.  

Evidence received following the March 2004 rating decision included the Veteran's testimony provided at a February 2014 decision review officer hearing.  The Veteran testified that her tooth was discolored and was costly to repair.  The Board finds that the testimony did not satisfy the definition of new and material evidence.  The testimony was duplicative or redundant of the evidence of record at the time of the prior decision.  The statements did not tend to show that the Veteran had a compensable dental disability under 38 C.F.R. § 4.150.  As such, the Board must conclude that reopening of the claims is not in order at this time.  

ORDER

A substantive appeal regarding the March 2004 rating decision was not timely filed.  

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a dental disability for compensation purposes is denied.


REMAND

While the Board regrets the delay, additional development is needed with regard to the Veteran's claim for an increased rating for her service-connected residuals of ganglion cyst removal of the left foot.  

The Veteran most recently underwent a VA examination in March 2014.  The Veteran reported daily pain in the area of the ganglion cyst removal.  The examiner acknowledged the Veteran's diagnosis of ganglion cyst status post excision with exostosis of the second and third navicular cuneiform joint.  The examiner found that there was degenerative or traumatic arthritis of the left foot as likely as not sequeli from her ganglion removal. 

A March 2010 VA treatment record indicated neuralgia of the dorsal left foot with first cuneiform nerve entrapment at the area of the cyst excision.  June 2014 VA treatment records documented that the Veteran had minimal palpation and  percussion of the deep branch of the common peroneal nerve at the second and third navicular cuneiform joints of the left foot in the area of prior surgery.  It was also noted that the Veteran had exostosis bone enlargement and cystic changes at the second and third navicular cuneiform joints related to the prior area of surgical procedure where the cyst was removed.  It was determined that the bone likely enlarged over time similar to what is seen with traumatic arthritis, with the trauma being the surgical procedure.  The Veteran was also found to have neuritis of the common peroneal nerve of the left foot.  

The March 2014 VA examiner did not consider and discuss the VA treatment records showing neurological symptoms in the area of the ganglion cyst excision.  As such, another VA examination is necessary to determine whether the Veteran has neurological impairment related to his service-connected left foot disorder.  Additionally, the AOJ must consider whether separate disability ratings are warranted for a neurological impairment.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA and private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the current severity of her service-connected left foot disability, to include any associated neurological impairment.  The examiner must address the VA treatment records showing neuritis of the common peroneal nerve of the left foot and percussion of the deep branch of the common peroneal nerve at the second and third navicular cuneiform joints of the left foot.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3.  The RO should also undertake any other development it determines to be warranted.

4.  If appropriate, the RO or the AMC should consider whether service connection and separate ratings are warranted for any neurological impairment related to the service-connected disabilities.  The Veteran should be informed of her appellate rights with respect to any unfavorable decisions.  If the Veteran perfects an appeal with respect to any new issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

5.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


